Citation Nr: 1748593	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  17-46 810	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts

THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  

ORDER

An evaluation of 10 percent, but no higher, for bilateral hearing loss is granted.  

FINDING OF FACT

By resolving reasonable doubt in the Veteran's favor, the evidence of record demonstrates that throughout the appeal period-particularly during the April 2016 VA audiological consultation-the Veteran's bilateral hearing acuity loss more closely approximates to a 10 percent evaluation under the rating criteria.

CONCLUSION OF LAW

The criteria for establishing a 10 percent evaluation, but no higher, for bilateral hearing loss throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2016 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2016).

In an April 2016 VA audiology consultation, the Veteran reported difficulty hearing the television and soft voices; he stated that he frequently asked for repetitions.  He reported at that time that he had never worn amplification and was unsure whether he needed hearing aids.  The Veteran underwent audiometric testing at that time, with the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
45
50
35
40
40
41.25
72%
LEFT
45
55
45
45
45
47.5
80%

The examiner concluded that the Veteran had moderate sloping to severe sensorineural hearing loss with fair word recognition on the right and mild sloping to severe sensorineural hearing loss with good word recognition on the left.  The Veteran was referred for hearing aids at that time.  The Veteran received his hearing aids in May 2016.

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level IV hearing acuity for the right ear and Level III hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a 10 percent evaluation.  See Table VII.

In a June 2016 VA primary care note, the Veteran reported problems inserting his hearing aids, although he was noted to need them due to his hearing problems; the Veteran reported at that time that his hearing loss affected his communication and that his son would get frustrated with him because he missed conversations and had to ask him to repeat.  

Finally, the Veteran underwent a VA audiological examination in July 2016.  During that examination, the Veteran reported that he had to "crank up" the volume of his television and that his son complained that he had to repeat himself three times before the Veteran could hear him.  Audiometric testing revealed the following results:  



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
45
55
40
45
50
48
76%
LEFT
45
45
40
45
45
44
90%

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level III hearing acuity for the right ear and Level II hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

During the course of the appeal, the Veteran has chronicled the difficulties that he has with his hearing loss disability throughout the normal conditions of his life and his activities of daily living, which include difficulty with communication, particularly with having to ask people to repeat themselves, as well as an inability to hear the television or soft voices.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The Court has held that the rating criteria in this case contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure, although it does not contemplate effects other than difficulty hearing or understanding speech as it does not otherwise account for other functional effects, such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation due to difficulties communicating.  See Doucette v. Shulkin, No. 1-2818 (U.S. Vet. App. Mar. 6, 2017).  

Nevertheless, based on that mechanical application, the Veteran appears to have compensable hearing loss in April 2016-prior to filing his claim for service connection-but to have noncompensable hearing loss on formal examination in July 2016 during the appeal period.  The Board, however, notes the general stability of the Veteran's threshold loss average as well as his speech discrimination scores between the April 2016 and July 2016 results; the Board additionally acknowledges the continuity of the Veteran's hearing loss complaints.  Consequently, based on the foregoing evidence and by resolving reasonable doubt in his favor, the Board finds that the April 2016 results are more closely approximate to the Veteran's disability picture throughout the appeal period.  

Accordingly, the Board finds that a 10 percent evaluation for the Veteran's bilateral hearing loss is warranted throughout the appeal period.  See 38 C.F.R. § 4.7, 4.85, 4.86, Diagnostic Code 6100.  In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Department of Veterans Affairs


